COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 ALBERT RAMIREZ,                                §
                                                               No. 08-12-00010-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                                171st District Court
 THE STATE OF TEXAS,                            §
                                                             of El Paso County, Texas
                  Appellee.                     §
                                                               (TC# 20090D03210)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse and render Appellant indigent, for the purposes of a trial

transcript at county expense and appointed counsel to represent Appellant on appeal, in

accordance with the opinion of the Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF MAY, 2013.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.